UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments U.S. Government Securities FundSM Investment portfolio May 31, 2010 unaudited Bonds & notes — 92.33% Principal amount (000) Value U.S. TREASURY BONDS & NOTES — 46.38% U.S. Treasury 1.125% 2011 $ $ U.S. Treasury 2.375% 20111 U.S. Treasury 4.875% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 1.00% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 2.00% 20121 U.S. Treasury 4.75% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.00% 20141 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 1.625% 20151 U.S. Treasury 1.875% 20151 U.S. Treasury 2.375% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.00% 2015 U.S. Treasury 10.625% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 2.375% 2016 U.S. Treasury 2.625% 2016 U.S. Treasury 2.75% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 9.25% 2016 U.S. Treasury 2.375% 20171 U.S. Treasury 3.25% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 1.375% 20181 U.S. Treasury 3.50% 2018 U.S. Treasury 3.875% 2018 U.S. Treasury 2.75% 2019 U.S. Treasury 3.125% 2019 U.S. Treasury 3.375% 2019 U.S. Treasury 3.625% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 3.625% 2020 U.S. Treasury 8.50% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 7.875% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 7.125% 2023 U.S. Treasury 7.50% 2024 U.S. Treasury 2.375% 20251 U.S. Treasury 6.875% 2025 U.S. Treasury 7.625% 2025 U.S. Treasury 6.00% 2026 U.S. Treasury 3.625% 20281 U.S. Treasury 3.875% 20291 U.S. Treasury 3.375% 20321 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 U.S. Treasury 4.50% 2038 U.S. Treasury 4.50% 2039 U.S. Treasury 2.125% 20401 U.S. Treasury 4.625% 2040 U.S. Treasury Principal Strip 0% 2019 MORTGAGE-BACKED OBLIGATIONS — 36.79% Federal agency mortgage-backed obligations2 — 36.03% Fannie Mae 10.50% 2018 Fannie Mae 6.00% 2021 Fannie Mae 5.50% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 10.913% 20253 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2027 Fannie Mae 6.50% 2027 Fannie Mae 6.50% 2027 Fannie Mae 6.50% 2027 Fannie Mae 5.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 4.00% 2029 Fannie Mae 8.00% 2031 Fannie Mae 3.086% 20333 Fannie Mae 5.50% 2033 Fannie Mae 2.655% 20353 Fannie Mae 4.454% 20353 Fannie Mae 4.50% 2035 Fannie Mae 4.59% 20353 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2035 Fannie Mae 6.50% 2035 Fannie Mae 5.395% 20363 Fannie Mae 5.50% 2036 Fannie Mae 5.50% 2036 Fannie Mae 5.51% 20363 Fannie Mae 6.00% 2036 Fannie Mae 5.00% 2037 Fannie Mae 5.302% 20373 Fannie Mae 5.50% 2037 Fannie Mae 5.50% 2037 Fannie Mae 5.552% 20373 Fannie Mae 5.975% 20373 Fannie Mae 6.065% 20373 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 5.00% 2038 Fannie Mae 5.429% 20383 Fannie Mae 5.442% 20383 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.546% 20383 Fannie Mae 5.613% 20383 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 6.50% 2038 Fannie Mae 7.00% 2038 Fannie Mae 3.58% 20393 Fannie Mae 3.609% 20393 Fannie Mae 3.612% 20393 Fannie Mae 3.637% 20393 Fannie Mae 3.746% 20393 Fannie Mae 3.783% 20393 Fannie Mae 3.808% 20393 Fannie Mae 3.824% 20393 Fannie Mae 3.832% 20393 Fannie Mae 3.896% 20393 Fannie Mae 3.908% 20393 Fannie Mae 3.947% 20393 Fannie Mae 5.126% 20393 Fannie Mae 6.00% 2039 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.50% 2040 Fannie Mae 6.258% 20473 Fannie Mae 6.339% 20473 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae, Series 2001-4, Class NA, 11.804% 20253 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae, Series 2001-20, Class E, 9.625% 20313 52 60 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-83, Class AO, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.623% 20363 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae, Series 1999-T2, Class A-1, 7.50% 20393 Freddie Mac 4.50% 2019 Freddie Mac 4.50% 2019 Freddie Mac 4.50% 2023 Freddie Mac 5.50% 2023 Freddie Mac 6.00% 2023 Freddie Mac 5.00% 2024 Freddie Mac 4.00% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.50% 2025 Freddie Mac 4.50% 2025 Freddie Mac 4.50% 2025 Freddie Mac 4.50% 2025 Freddie Mac 4.50% 2025 Freddie Mac 10.00% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 4.598% 20353 Freddie Mac 5.577% 20363 Freddie Mac 5.855% 20363 Freddie Mac 5.611% 20373 Freddie Mac 5.746% 20373 Freddie Mac 5.923% 20373 Freddie Mac 6.00% 2037 Freddie Mac 6.117% 20373 Freddie Mac 6.50% 2037 Freddie Mac 6.50% 2037 Freddie Mac 4.803% 20383 Freddie Mac 5.00% 2038 Freddie Mac 5.082% 20383 Freddie Mac 5.18% 20383 Freddie Mac 5.453% 20383 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 6.00% 2038 Freddie Mac 6.00% 2038 Freddie Mac, Series K003, Class A2, 3.607% 2014 Freddie Mac, Series 2356, Class GD, 6.00% 2016 Freddie Mac, Series 2289, Class NA, 11.849% 20203 Freddie Mac, Series 2289, Class NB, 11.251% 20223 Freddie Mac, Series 1567, Class A, 0.775% 20233 44 44 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3171, Class MO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class PF, 0.587% 20363 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Government National Mortgage Assn. 5.50% 2017 Government National Mortgage Assn. 10.00% 2019 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 5.00% 2038 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 3.50% 20393 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.922% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.22% 2058 Government National Mortgage Assn., Series 2004-19, 5.00% 2031 Government National Mortgage Assn., Series 2003-116, Class JD, 5.00% 2032 Government National Mortgage Assn., Series 2003-46, 5.00% 2033 Government National Mortgage Assn., Series 2003, 6.116% 2058 Vendee Mortgage Trust, Series 2008-1, Class GD, 5.25% 2032 Vendee Mortgage Trust, Series 2010-1, Class DA, 4.25% 2035 FDIC Structured Sale Guaranteed Notes, Series 2010-L1A, Class A-1, 0% 20114 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20194 FDIC Structured Sale Guaranteed Notes, Series 2010-S1, Class 1-A, 0.823% 20483,4 Commercial mortgage-backed securities2 — 0.76% Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae, Series 2003-M2, Class D, 4.68% 20333 Wachovia Bank Commercial Mortgage Trust, Series 2004-C12, Class M-AD, 5.262% 20413,4 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20374 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 Total mortgage-backed obligations FEDERAL AGENCY BONDS & NOTES — 8.48% Federal Home Loan Bank 3.375% 2010 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 2.375% 2014 Federal Home Loan Bank 5.375% 2016 Federal Home Loan Bank 5.375% 2016 Federal Home Loan Bank 4.75% 2018 Fannie Mae 1.75% 2011 Fannie Mae 3.625% 2011 Fannie Mae 6.00% 2011 Fannie Mae 6.125% 2012 Fannie Mae 2.75% 2014 Fannie Mae 3.00% 2014 Fannie Mae 5.375% 2017 Freddie Mac 2.875% 2010 Freddie Mac 0.315% 20113 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Freddie Mac 5.50% 2016 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 United States Agency for International Development, Republic of Egypt 4.45% 2015 United States Agency for International Development, State of Israel, Class 1-A, 5.50% 2023 Small Business Administration, Series SBIC-PS 2006-10A, Participating Securities, 5.408% 2016 Small Business Administration, Series 2001-20K, 5.34% 20212 Small Business Administration, Series 2001-20J, 5.76% 20212 Small Business Administration, Series 2001-20F, 6.44% 20212 Small Business Administration, Series 2003-20B, 4.84% 20232 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 Tennessee Valley Authority 5.25% 2039 Tennessee Valley Authority, Series 2008, Class A, 4.875% 2048 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 2.15% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 Federal Agricultural Mortgage Corp. 4.875% 20114 Federal Agricultural Mortgage Corp. 5.125% 2011 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 Western Corp. 1.75% 2012 ASSET-BACKED OBLIGATIONS2 — 0.68% Hyundai Auto Receivables Trust, Series 2006-B, Class A-4, 5.15% 2013 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 John Deere Owner Trust, Series 2008, Class A-4, 4.89% 2015 Reliant Energy Transition Bond Company LLC, Series 2001-1, Class A-4, 5.63% 2015 CenterPoint Energy Transition Bond Company III, LLC, Series 2008, Class A-1, 4.192% 2020 CenterPoint Energy Transition Bond Company III, LLC, Series 2008, Class A-2, 5.234% 2023 PSE&G Transition Funding II LLC, Series 2005-1, Class A-2, 4.34% 2014 CPL Transition Funding LLC, Series 2002-1, Class A-4, 5.96% 2015 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 Ford Credit Auto Owner Trust, Series 2008-A, Class A-4, 4.37% 2012 Nissan Auto Receivables Owner Trust, Series 2008-A, Class A-4, 4.28% 2014 Nissan Auto Lease Trust, Series 2008-A, Class A-3a, 5.14% 2011 World Omni Auto Receivables Trust, Series 2008-A, Class A-4, 4.74% 2013 Oncor Electric Delivery Transition Bond Co. LLC, Series 2003-1, Class A-3, 4.95% 2015 PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 Total bonds & notes (cost: $6,431,458,000) Short-term securities — 8.86% U.S. Treasury Bills 0.13%–0.157% due 6/3–6/24/2010 Federal Home Loan Bank 0.06%–0.165% due 6/1–6/9/2010 Total short-term securities (cost: $639,669,000) Total investment securities (cost: $7,071,127,000) $ Other assets less liabilities ) Net assets $ 1Index-linked bond whose principal amount moves with a government retail price index. 2Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 3Coupon rate may change periodically. 4Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $25,584,000, which represented .35% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: U.S. Treasury bonds & notes $
